Citation Nr: 0214987	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  97-29 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased initial evaluation for 
hypertension, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased initial evaluation for 
bursitis of the right hip, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased initial evaluation for 
spurring of the left knee, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased initial rating for residuals 
of a left great toe injury with laceration, currently 
evaluated as 10 percent disabling.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

(The issues of entitlement to service connection for chronic 
headaches and an increased initial rating for 
gastroesophageal reflux disease will be addressed in a 
separate and forthcoming decision.)

REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from August 1969 to July 1973 
and from March 1983 to April 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 decision by the 
Department of Veterans Affairs (VA) Seattle, Washington, 
Regional Office (RO).  The appeal has since come under the 
jurisdiction of the Phoenix, Arizona RO.  The January 1997 
decision, in pertinent part: granted service connection for 
gastroesophageal reflux disease, assigning an initial 
disability rating of 10 percent; granted service connection 
for hypertension, assigning an initial disability rating of 
10 percent; granted service connection for bursitis of the 
right hip, assigning an initial rating of 10 percent; granted 
service connection for spurring of the left knee, assigning 
an initial noncompensable rating; granted service connection 
for residuals of a left great toe injury with a laceration, 
assigning an initial noncompensable rating; denied service 
connection for PTSD; denied service connection for chronic 
headaches; and denied service connection for a ganglion cyst 
of the left wrist.

A May 2002 supplemental statement of the case (SSOC) 
increased the initial disability ratings for spurring of the 
left knee and residuals of a left great toe injury with 
laceration to 10 percent.  The May 2002 SSOC also granted 
service connection for a ganglion cyst of the left wrist.  As 
this is a complete grant of the benefit sought, that issue is 
no longer on appeal.

The Board is undertaking additional development on the issues 
of service connection for chronic headaches and entitlement 
to an increased initial rating for gastroesophageal reflux 
disease pursuant to authority granted by 67 Fed. Reg. 3099, 
3104 (January 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3099, 3105) (January 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving the notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing these issues.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues of 
entitlement to an increased rating for hypertension, bursitis 
of the right hip, spurring of the left knee, and residuals of 
a left great toe injury with laceration and service 
connection for PTSD has been obtained, and the VA has 
satisfied the duty to notify the veteran of the law and 
regulations applicable to the claims, the evidence necessary 
to substantiate the claims, and what evidence was to be 
provided by the veteran and what evidence the VA would 
attempt to obtain on his behalf.

2.  The clinical evidence does not show that the veteran's 
diastolic pressure is predominantly 110 or more, or that his 
systolic pressure is predominantly 200 or more.

3.  The clinical evidence does not show ankylosis of the 
right hip, a diagnosis of flail joint, limitation of right 
thigh abduction with motion lost beyond 10 degrees, or 
limitation of flexion of the right thigh to 30 degrees.

4.  The evidence shows degenerative changes of the left knee, 
by x-ray, with no accompanying compensable limitation of 
motion or lateral instability or subluxation.

5.  The clinical evidence shows that residuals of a left 
great toe injury with laceration are productive of a 
moderately severe foot injury.

7.  There is no clinical evidence of a current diagnosis of 
PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for hypertension are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7101 (1997 & 
2001).

3.  The criteria for an initial rating in excess of 10 
percent for bursitis of the right hip are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5250, 5251, 5252, 5253 
and 5254 (2001).

4.  The criteria for an initial rating in excess of 10 
percent for spurring of the left knee are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260 and 5261 
(2001).

5.  The criteria for an initial rating of 20 percent for 
residuals of a left great toe injury with laceration are met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5284 (2001).

6.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (2001)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist in the development of claims.  First, the VA 
has a duty to notify the veteran and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2002).  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2002).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claims.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), the supplemental statements of the case 
(SSOCs), and the letters sent to the veteran informed him of 
the information and evidence needed to substantiate his 
claims and complied with the VA's notification requirements.  
The communications provided the veteran an explanation of 
what evidence was to be provided by him and what evidence the 
VA would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO also 
supplied the veteran with the applicable regulations in the 
SOC and SSOCs.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues of entitlement to an 
increased initial rating for hypertension, bursitis of the 
right hip, spurring of the left knee, residuals of a left 
great toe injury with laceration and service connection for 
PTSD has been obtained.  The evidence includes the veteran's 
service medical records, VA examination reports from February 
1996, January 2000, and February 2000, and VA treatment 
records from 1995 to 2000.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the issues of entitlement 
to an increased initial rating for hypertension, bursitis of 
the right hip, spurring of the left knee, residuals of a left 
great toe injury with laceration and service connection for 
PTSD.  Therefore, no further assistance to the veteran with 
the development of evidence with regard to these issues is 
required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims and has notified him of the information and 
evidence necessary to substantiate his claims.  Consequently, 
the claims need not be referred to the veteran or his 
representative for further argument, as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Increased Initial Rating for Hypertension

Factual Background

Service medical records indicate that the veteran was 
diagnosed with hypertension in April 1994.  Blood pressure 
ranges in service, after diagnosis, were 128-150/78-96.

A February 1996 VA examination indicated that the veteran was 
taking medication to control his hypertension.  On 
examination, blood pressure was 120/85, sitting, 125/75, 
recumbent, and 135/80, standing.

VA treatment records indicate that the veteran was treated 
for hypertension from 1995 to 2000.  Blood pressure readings 
were as follows:

October 1995
124/86
February 1996
131/75
August 1997
155/98
August 1997 (later that 
month)
134/87
August 1997 (later that 
month)
139/90
September 1997
140/80
September 1997 (later that 
month)
147/81
October 1997
125/85
January 1998
134/86
September 1998
142/92
January 1999
127/88
May 1999
142/92
June 1999
115/84
June 1999 (later that month)
119/79
July 1999
133/75

A January 2000 VA heart examination noted that the veteran's 
blood pressure appeared to be moderately controlled by his 
medication.  The examiner noted a blood pressure range of 
148-152/80-90 in the chart.  The veteran reported mild 
occasional symptoms of chest discomfort over the previous 
several months associated with stress.  Blood pressure was 
148/92.

A VA hypertension examination was conducted in February 2000.  
The veteran reported complaints of chest tightness two or 
three times a week.  He denied shortness of breath, 
palpations, nausea, emesis and diaphoresis.  Blood pressure 
was taken three times and was 140/90, 120/70, and 130/80.  
The examiner did not find evidence of end organ damage.

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection. This 
matter, therefore, is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection. The United States Court 
of Appeals for Veterans Claims (Court) has observed that in 
the latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 
55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate or "staged" 
evaluations of the disability based on the facts shown to 
exist during the separate periods of time.  Id.

The Board notes that, during the pendency of this appeal, the 
regulations containing the rating criteria for hypertension 
were revised, effective January 12, 1998.  See 62 Fed. Reg. 
65207-65224 (1997).  Where the law or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  Accordingly, the Board will consider the veteran's 
claim for an increased rating under both the old and the new 
rating criteria.

Pursuant to the criteria in effect January 11, 1998, and 
prior thereto, a 10 percent rating is warranted where 
diastolic pressure is predominantly 100 or more.  A 20 
percent rating is warranted where the diastolic pressure is 
predominantly 110 or more with definite symptoms.  A 40 
percent rating is warranted where diastolic pressure is 
predominantly 120 or more with moderately severe symptoms.  A 
60 percent rating is warranted where diastolic pressure is 
130 or more with severe symptoms.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1997).

Pursuant to the regulations in effect January 12, 1998, and 
thereafter, a 10 percent rating is available for hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension) where there is diastolic pressure of 
predominantly 100 (all measurements in millimeters of 
mercury) or systolic pressure predominantly 160 or more, or 
where continuous medication is required for control of blood 
pressure with a history of diastolic pressure predominantly 
100 or more.  A 20 percent rating is warranted where there is 
diastolic pressure of predominantly 110 or more or systolic 
pressure of predominantly 200 or more.  A 40 percent rating 
is provided where there is diastolic pressure of 
predominantly 120 or more.  A 60 percent rating is assigned 
for diastolic pressure of 130 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

After having carefully reviewed the evidence of record, the 
Board finds the preponderance of the evidence is against an 
evaluation in excess of 10 percent for hypertension.  The 
available medical evidence clearly reveals that the veteran's 
diastolic blood pressure is predominantly below 110.  In none 
of the readings shown between 1995 and 1999 is the veteran's 
diastolic blood pressure 110.  In fact, none of the diastolic 
blood pressure readings were above 100.  Thus, the evidence 
does not establish diastolic blood pressure readings that are 
"predominantly" 110 or more with definite symptoms.  When the 
veteran underwent VA examinations in 1996 and 2000, he 
reported no other symptoms related to hypertension, such as 
shortness of breath, palpations or nausea.  In fact, he 
denied such symptoms at the February 2000 examination.  
Additionally, the veteran's systolic blood pressure readings 
have been, at a maximum, 155, and that was one reading.  All 
the other systolic readings have been between 120 and 152, 
not predominantly above 200.  Thus, an evaluation in excess 
of 10 percent for hypertension would not be warranted under 
either the previous criteria or the amended criteria.

The veteran is competent to report his symptoms.  To the 
extent that the veteran claims his symptoms related to his 
hypertension are worse than the 10 percent evaluation 
contemplates, the Board finds that the medical findings do 
not support such a claim.  The Board attaches greater weight 
to the clinical findings of skilled, unbiased professionals 
than to the veteran's statements in support of a claim for 
monetary benefits.  To this extent, the preponderance of the 
evidence is against his claim and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.  The Board also 
finds that the evidence does not raise a question that a 
rating higher than 10 percent is warranted for any period of 
time from the veteran's claim to the present time so as to 
warrant a staged rating due to significant change in the 
level of disability.

The above decision is based on the VA Schedule of Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign extra-schedular evaluations under 38 C.F.R. 
§ 3.321(b)(1), in the first instance.  However, there is no 
evidence that the veteran's hypertension alone has caused 
marked interference with employment or necessitated frequent 
periods of hospitalization for the period at issue.  In the 
absence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

III.  Increased Initial Rating for Bursitis of the Right Hip

Factual Background

Service medical records indicate that the veteran began 
complaining of right hip pain in July 1992.  He was diagnosed 
with trochanteric bursitis of the right hip in 1993.  A 
January 1993 treatment note indicated he had decreased active 
range of motion and decreased strength.  A July 1993 
treatment note indicated that the veteran complained of pain 
on movement.  An October 1993 treatment note indicated that 
the veteran had good active range of motion with pain on 
extension.  X-rays and bone scans taken in service were 
within normal limits.

An October 1995 VA x-ray report indicated that the right hip 
joint was symmetrical and well preserved.  There was evidence 
of arthritic change in the right sacroiliac joint.

A February 1996 VA examination report noted some visible 
swelling in the region of the trochanteric bursa on the right 
side.  He was able to flex his right thigh to 89 degrees.  He 
had full extension of the thigh at the hip joint.  Abduction 
was 40 degrees, adduction was 20 degrees.  He had complete 
extension of the hip.  He was diagnosed with history of pain 
in the right hip, probably secondary to trochanteric 
bursitis.

An October 1997 VA treatment note indicated that the veteran 
complained of chronic right hip pain.  An October 1997 VA x-
ray report indicated that there was an ossific fragment 
adjacent to the lateral margin of the right acetabulum.  The 
impression was mild degenerative change in the right hip, 
possibly a fractured marginal osteophyte.

A January 1998 VA treatment note indicated that the veteran 
complained of right hip pain.  An x-ray was noted to show 
mild degenerative joint disease of the right hip.

A January 2000 VA orthopedic examination report indicated 
that the veteran complained of pain over the lateral aspect 
of the right hip.  He reported occasional swelling in the 
area.  On examination, there was a full range of motion.  
There was acute tenderness over the trochanteric area and 
Ober's sign on the right hanging up about 25 degrees.  The 
examiner diagnosed chronic trochanteric bursitis.

Criteria

A 60 percent rating is warranted for ankylosis of the hip in 
a favorable position, in flexion at an angle between 20 
degrees and 40 degrees, and slight adduction or abduction.  A 
70 percent rating is provided for intermediate ankylosis of 
the hip.  A 90 percent rating is warranted for unfavorable 
ankylosis of the hip, which is extremely unfavorable 
ankylosis where the foot is not reaching the ground and 
crutches are necessary.  38 C.F.R. § 4.71a, Diagnostic Code 
5250.

A rating of 10 percent is assigned for limitation of thigh 
extension to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5251.  This is the highest rating availble under this 
diagnostic code.

A 10 percent rating is assigned where limitation of thigh 
flexion is to 45 degrees.  Where it is limited to 30 degrees, 
a 20 percent rating is appropriate.  A 30 percent rating is 
assigned were thigh flexion is limited to 20 degrees.  Where 
flexion is limited to 10 degrees, a 40 percent rating is in 
order.  38 C.F.R. § 4.71a, Diagnostic Code 5252.

Where there is limitation of adduction such that the legs 
cannot be crossed, a 10 percent rating is appropriate.  A 10 
percent rating can also be assigned for limitation of thigh 
rotation, where the individual cannot toe-out more than 15 
degrees with the affected leg.  Where there is limitation of 
thigh abduction, with motion lost beyond 10 degrees, a 20 
percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5253.

An 80 percent rating is warranted where there is a hip flail 
joint.  38 C.F.R. § 4.71a, Diagnostic Code 5254.

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59;  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical nature 
of the particular disability to be rated under a given 
diagnostic code determines whether the diagnostic code is 
predicated on loss of range of motion.  If a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
sections 4.40, 4.45, and 4.59.  VAOPGCPREC 09-98 (August 14, 
1998).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.);  (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.);  (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.);  (d) excess fatigability;  
(e) incoordination, impaired ability to execute skilled 
movements smoothly;  and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence does not support an evaluation 
in excess of 10 percent for bursitis of the right hip.

The Board notes that the clinical evidence does not indicate 
that the veteran has been diagnosed with either ankylosis of 
the right hip or a flail joint.  Accordingly, a higher rating 
is not available under either Diagnostic Code 5250 or 5254.

A higher rating is available under Diagnostic Codes 5252 and 
5253.  However, the clinical evidence does not show that the 
flexion of the thigh is limited to 30 degrees.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5252.  Neither does the clinical 
evidence indicate that thigh abduction is limited with motion 
lost beyond 10 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5253.

Considering DeLuca, the Board finds that an evaluation in 
excess of 10 percent for bursitis of the right hip is not 
warranted based on either actual limitation of motion or the 
functional equivalent of limitation of motion due to less or 
more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  DeLuca, 
8 Vet. App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).  A 10 
percent evaluation contemplates pain on motion and 
contemplates exacerbations of the service-connected 
disability. See 38 C.F.R. § 4.1 (2001) (veteran's disability 
evaluation encompasses compensation for considerable loss of 
working time from exacerbations or illnesses).  The Board 
finds that the functional impairment described in the 
examination reports and by the veteran is indicative of no 
more than mild or slight functional impairment due to pain or 
any other factor, and thus no more than a 10 percent 
evaluation is warranted.  The evidence of record establishes 
that the actual limitation of motion and the functional 
equivalent of limitation of motion are identical and are no 
more than mild or slight.

The veteran is competent to report his symptoms.  To the 
extent that the veteran claims symptoms related to his 
bursitis of the right hip are worse than the 10 percent 
evaluation contemplates, the Board finds that the medical 
findings do not support such an assertion.  The Board 
attaches greater weight to the clinical findings of skilled, 
unbiased professionals than to the veteran's statements in 
support of a claim for monetary benefits.  To this extent, 
the preponderance of the evidence is against his claim and 
there is no doubt to be resolved.  See Gilbert, 1 Vet. App. 
at 55.  The Board also finds that the evidence does not raise 
a question that a rating higher than 10 percent is warranted 
for any period of time from the veteran's claim to the 
present time so as to warrant a staged rating due to 
significant change in the level of disability.

The above decision is based on the VA Schedule of Rating 
Disabilities.  As stated above, the Board does not have 
jurisdiction to assign extra-schedular evaluations under 
38 C.F.R. § 3.321(b)(1), in the first instance.  However, 
there is no evidence that the veteran's bursitis of the right 
hip alone has caused marked interference with employment or 
necessitated frequent periods of hospitalization for the 
periods at issue.  In the absence of such factors, the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell 9 Vet. App. at 338-9; Shipwash, 8 Vet. App. at 227.

V.  Increased Initial Rating for Spurring of the Left Knee

Factual Background

Service medical records show that veteran was seen 
complaining of right knee pain in May 1995.

A February 1996 VA examination noted that the veteran 
reported the onset of left knee pain in 1995.  On 
examination, there was no visible or palpable pathology.  
There was no tenderness.  He had 40 degrees of flexion with 
complete extension.  There was no clinical evidence of fluid 
in the knee joint.  No crepitus was detected on motion.  
Mediolateral and anterior posterior support was excellent.  
The diagnosis was history of pain of the left knee with 
unknown etiology.  A February 1996 VA examination x-ray 
showed patellar spurring.  The joint spaces were preserved.  
There was no erosive or hypertrophic change.  There was no 
joint effusion or soft tissue calcifications.

A September 1997 VA treatment note indicated that the veteran 
complained of left knee pain.  On examination there was some 
retro-patellar effusion with warmth.  There was no medial or 
lateral laxity and no crepitus.  There was mild narrowing of 
the tibial fibular joint.  The physician diagnosed the 
veteran with chronic intermittent left knee pain, likely 
early degenerative joint disease.

A January 2000 VA orthopedic examination report noted that 
the veteran had supra-patellar left knee pain without 
swelling, occasional crepitus and without any major 
instability.  On examination, there was no fluid present.  
There was tenderness all around the superior border of the 
patella.  The examiner noted that there was a fair amount of 
spur between his fingers and the patella itself.  There was a 
positive provocation sign.  The range of motion was full.  
Forced hyperflexion produced pain in the area.  The rest of 
the examination was within normal limits with good lateral 
and AP stability of the knee.  The examiner noted that the 
knee had some spurring, but there was no evidence of reactive 
synovitis, or instability.  The examiner indicated it was an 
intraarticular problem.

A February 2000 VA examination x-ray report noted that there 
was a spur arising off the superior portion of the patella.  
The left knee was otherwise unremarkable.

Criteria

Under Diagnostic Code 5257, for other knee impairment, 
including recurrent subluxation or lateral instability of the 
knee, a 10 percent evaluation is provided for slight 
impairment.  A moderate degree of impairment is to be rated 
20 percent disabling.  For severe impairment a 30 percent 
rating is appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.

Limitation of flexion of the leg to 60 degrees warrants a 0 
percent rating.  When flexion is limited to 45 degrees, a 10 
percent rating is assigned.  A 20 percent rating is 
appropriate where flexion is limited to 30 degrees.  A 30 
percent rating is assigned in the case of flexion limited to 
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the leg to 5 degrees warrants a 0 
percent rating.  When extension is limited to 10 degrees, a 
10 percent rating is assigned.  A 20 percent rating is 
appropriate where extension is limited to 15 degrees.  A 30 
percent rating is assigned in the case of extension limited 
to 20 degrees.  A 40 percent rating is appropriate where 
extension is limited to 30 degrees.  A 50 percent rating is 
assigned for limitation of extension to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence does not support an initial 
disability rating in excess of 10 percent for left knee 
spurring.  The reasons follow.

The Board notes that a higher rating is not appropriate under 
Diagnostic Code 5256 as the clinical evidence does not show 
anklylosis of the knee.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5256 (2001).  Clinical evidence of record does not 
indicate lateral instability or subluxation.  Accordingly, a 
higher rating is not available under Diagnostic Code 5257.

There is no evidence of record indicating that flexion of the 
knee is limited to 30 degrees or less, or that extension of 
the knee is limited to 15 degrees or more.  Accordingly, a 
higher rating is not available under Diagnostic Codes 5260 
and 5261 respectively.

The Board notes that the x-ray findings have included 
patellar spurring.  Under Diagnostic Code 5003 arthritis 
established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved, in 
this instance under Diagnostic Codes 5260 and 5261.  The 
Board notes that there are inconsistent finding of record 
with regard to the limitation of motion of the left knee.  
Specifically, the veteran is noted to have full range of 
motion in the January 2000 VA examination and flexion is 
noted to be limited to 40 degrees in the February 1996 VA 
examination.  In either event, the findings are contemplated 
by the assigned 10 percent rating under Diagnostic Code 5003.

Considering DeLuca, the Board finds that an evaluation in 
excess of 10 percent for spurring of the left knee is not 
warranted based on either actual limitation of motion or the 
functional equivalent of limitation of motion due to less or 
more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  DeLuca, 
8 Vet. App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).  A 10 
percent evaluation contemplates pain on motion and 
contemplates exacerbations of the service-connected 
disability. See 38 C.F.R. § 4.1 (2001) (veteran's disability 
evaluation encompasses compensation for considerable loss of 
working time from exacerbations or illnesses).  The Board 
finds that the functional impairment described in the 
examination reports and by the veteran is indicative of no 
more than mild or slight functional impairment due to pain or 
any other factor, and thus no more than a 10 percent 
evaluation is warranted.  The evidence of record establishes 
that the actual limitation of motion and the functional 
equivalent of limitation of motion are identical and are no 
more than mild or slight.

The veteran is competent to report his symptoms.  To the 
extent that the veteran claims his symptoms related to his 
spurring of the left knee are worse than the 10 percent 
evaluation contemplates, the Board finds that the medical 
findings do not support assignment of a higher evaluation.  
The Board attaches greater weight to the clinical findings of 
skilled, unbiased professionals than to the veteran's 
statements in support of a claim for monetary benefits.  To 
this extent, the preponderance of the evidence is against his 
claim and there is no doubt to be resolved.  See Gilbert, 1 
Vet. App. at 55.  The Board also finds that the evidence does 
not raise a question that a rating higher than 10 percent is 
warranted for any period of time from the veteran's claim to 
the present time so as to warrant a staged rating due to 
significant change in the level of disability.

The above decision is based on the VA Schedule of Rating 
Disabilities.  As stated above, the Board does not have 
jurisdiction to assign extra-schedular evaluations under 
38 C.F.R. § 3.321(b)(1), in the first instance.  However, 
there is no evidence that the veteran's spurring of the left 
knee alone has caused marked interference with employment or 
necessitated frequent periods of hospitalization for the 
periods at issue.  In the absence of such factors, the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell 9 Vet. App. at 338-9; Shipwash, 8 Vet. App. at 227.

VI.  Increased Initial Rating for Residuals
of an Injury to the Left Great Toe with Laceration

Factual Background

Service medical records show a history of a left great toe 
laceration in January 1972 on the December 1982 entrance 
examination report.

A February 1996 VA examination report noted that the veteran 
had no active flexion of the left great toe.  Passive flexion 
was 20 to 25 degrees.  The veteran reported that he was 
unable to move the toe at the interphalangeal joint.  A 
February 1996 VA examination x-ray of the toe showed 
hypertrophic changes involving the distal phalanx of the left 
first digit.  The joint spaces were preserved and there was 
no destructive change.  The impression was probable chronic 
posttraumatic changes involving the left first digit.

A January 2000 VA orthopedic examination report noted that 
the injury to his left foot had presumably avulsed the flexor 
hallucis longus and there was no active flexor tendon 
strength in the toe.  On examination, the veteran had 
decreased range of motion of the great toe at the metatarsal 
phalangeal joint.  There was dorsiflexion of 30 degrees on 
the involved side compared to 45 degrees, 30 degrees at 
plantar flexion compared to 45 degrees, and 0 to 30 degrees 
of dorsiflexion compared to 30 to 45 degrees.  The examiner 
indicated that the veteran's toe injury was "end stage."  
He indicated that the veteran had limited motion, which would 
not come back, and had a probable flexor tendon avulsion, 
which was retracted far enough that reconstruction was not 
possible.

Criteria

For other foot injuries, a 10 percent rating is assigned for 
a moderate injury.  If moderately severe, a 20 percent rating 
is appropriate.  If the foot injury is severe a 30 evaluation 
is provided for.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  
Diagnostic Code 5284 may involve limitation of motion and 
therefore require consideration under sections 4.40 and 4.45.  
VAOPGCPREC 09-98 (August 14, 1998).

Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports a 20 percent rating 
for residuals of an injury to the left great toe with 
laceration.

The January 2000 VA examiner noted that the veteran's 
residuals of a left great toe injury with laceration were 
"end stage."  In addition, the examiner noted that the 
veteran had limited motion, which will not come back, and had 
a probable flexor tendon avulsion, which was retracted far 
enough that reconstruction is not possible.  Based on the 
January 2000 clinical findings, the Board finds that 
residuals of a great toe injury with laceration are 
productive a of moderately severe foot injury.

In making the determination that the veteran's residuals of a 
left great toe injury with laceration are 20 percent 
disabling, the Board has specifically considered the guidance 
of DeLuca v. Brown, 8 Vet. App. 202 (1995) (addressing 38 
C.F.R. §§ 4.40, 4.45).  The Board is aware that the nature of 
the service connected disability that is rated under 
Diagnostic Code 5284 will determine whether DeLuca is 
applicable.  Here, there are no Diagnostic Codes which 
specifically address limitation of motion of the toe, and the 
Board finds that the veteran's service connected residuals of 
a left great toe injury with laceration should not be 
evaluated based upon limitation of motion.  Thus, DeLuca 
would not be applicable regardless of the Diagnostic Code 
assigned to the service-connected disability.  Moreover, 
there is no other weakness or incoordination or similar 
symptoms or findings reflective of functional impairment 
greater than that considered in the award of the 20 percent 
rating.

Accordingly, the Board concludes that the criteria for an 
initial disability rating of 20 percent for residuals of an 
injury to the great left toe with laceration are met.  The 
Board also finds that the evidence does not raise a question 
that a rating higher than 20 percent is warranted for any 
period of time from the veteran's claim to the present time 
so as to warrant a staged rating due to significant change in 
the level of disability.

The above decision is based on the VA Schedule of Rating 
Disabilities.  As stated above, the Board does not have 
jurisdiction to assign extra-schedular evaluations under 
38 C.F.R. § 3.321(b)(1), in the first instance.  However, 
there is no evidence that the veteran's residuals of a left 
great toe injury with laceration has caused marked 
interference with employment or necessitated frequent periods 
of hospitalization for the periods at issue.  In the absence 
of such factors, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell 9 Vet. App. at 338-9; 
Shipwash, 8 Vet. App. at 227.

VI.  Service Connection for PTSD

Factual Background

Service personnel records indicate that the veteran received 
the Navy Commendation Medal with Combat V for his service in 
Vietnam.

An October 1995 VA treatment note indicated that the veteran 
was seen by a social worker.  He sought treatment for 
depression.  The social worker noted that the veteran had 
experienced combat trauma in Vietnam and had service in 
Somalia.  In addition, the social worker indicated that the 
veteran had never been evaluated for PTSD, which was a 
possible diagnosis.

A VA social work evaluation was conducted in February 1996.  
The veteran reported witnessing several friends killed while 
in Vietnam.  He also reported serving in Somalia where the 
attitude of the local citizens was upsetting to him.  He 
described a jeep accident that killed four people.

A VA PTSD examination was conducted in February 1996.  The 
examiner did not offer an Axis I diagnosis for the veteran.  
He stated that the veteran did not meet the full criteria for 
PTSD, however he showed symptoms of depression.  The 
examination report noted the reasons supporting the 
examiner's finding.  He did diagnose the veteran with a mixed 
personality disorder (schizoid, avoidant, anti-social and 
passive-aggressive features).

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2001).

Establishing service connection for post-traumatic stress 
disorder requires (1) a current medical diagnosis of post- 
traumatic stress disorder; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. App. 361, 
367 (1998); Cohen v Brown, 10 Vet. App. 128, 138 (1997).

The Board notes that the regulation pertaining to claims for 
service connection for post-traumatic stress disorder was 
revised during the course of this appeal.  See 64 Fed. Reg. 
32807-32808 (1999).  Pursuant to Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), where a law or regulation changes after the 
claim has been filed or reopened before administrative or 
judicial review has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.

Prior to March 7, 1997, governing regulations provided that 
service connection for post-traumatic stress disorder 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor. If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f).

However, on June 18, 1999, and retroactive to March 7, 1997, 
that regulation was amended to read as follows:  Service 
connection for post-traumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
Sec. 4.125(a) of this chapter, a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is consistent with the 
circumstances, conditions, and hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f) 
(effective March 7, 1997).  If the diagnosis of a mental 
disorder does not conform with American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) or is not supported by the findings on the 
examination report, the rating agency shall return the report 
to the examiner to substantiate the diagnosis.  38 C.F.R. § 
4.125(a).

The question of whether a claimed stressor was severe enough 
to cause post-traumatic stress disorder in a particular 
individual is now a clinical determination for the examining 
mental health professional.  See Cohen, supra.

Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim of service-connection for PTSD.  As stated above, 
one of the requirements to establish service-connection for 
PTSD is a current medical diagnosis of PTSD.  38 C.F.R. § 
3.304(f).  Without such diagnosis, the claim fails.  Here, 
the veteran has not brought forth any competent evidence of a 
diagnosis of PTSD.  An October 1995 VA treatment note 
indicated a possible diagnosis of PTSD.  However, the 
February 1996 VA PTSD examiner specifically stated that the 
veteran did not meet the full criteria for a diagnosis of 
PTSD, and provided his reasoning for such a finding.

Because the weight of the evidence is against a finding that 
the veteran currently has PTSD, the claim must be denied.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (The 
Court stated "Congress specifically limits entitlement for 
service- connected disease or injury to cases where such 
incidents have resulted in a disability," and held that "[i]n 
the absence of proof of a present disability[,] there can be 
no valid claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 
143- 44 (1992).

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service-connection for PTSD, and there is no doubt to be 
resolved.  Gilbert, 1 Vet. App. at 55.

ORDER

Entitlement to an initial rating in excess of 10 percent for 
hypertension is denied.

Entitlement to an initial rating in excess of 10 percent for 
bursitis of the right hip is denied.

Entitlement to an initial rating in excess of 10 percent for 
spurring of the left knee is denied.

Entitlement to an initial rating of 20 percent for residuals 
of a left great toe injury with laceration is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

Service connection for PTSD is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

